Exhibit 10.3
 
INVESTORS’ RIGHTS AGREEMENT
 
THIS INVESTORS’ RIGHTS AGREEMENT (this “Agreement”), dated as of October 31,
2013, by and among ISC8 Inc., a Delaware corporation (the “Company”), Costa
Brava Partnership III L.P., a Delaware limited partnership (“Costa Brava”), The
Griffin Fund LP, a Delaware limited liability partnership (“Griffin”), Diamond
Millennium Ltd, a British Virgin Islands international business company
(“Diamond”); and such other Persons who from time to time become party hereto by
executing a counterpart signature page hereof in the form of Exhibit A hereto or
such other form as may be designated by the Board of Directors (together with
Griffin, Costa Brava and Diamond, the “Investors” or the “Stockholders”).
 
WHEREAS, the Company is offering shares of its Series D Convertible Preferred
Stock (the “Shares”) to the Investors pursuant to that certain term sheet
executed by the Company and the Investors and effective as of August 8, 2013
(the “Term Sheet”), and the Company will issue the Preferred Shares to the
Investors pursuant to that certain subscription agreement between the Company
and each Investor of even date herewith (the “Subscription Agreement”);
 
WHEREAS the Company has agreed to provide certain registration rights to the
Investors in connection with the shares of common stock issuable on conversion
of the Shares (the “Conversion Shares”),
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investors hereby agree as
follows:
 
1. EFFECTIVENESS.


1.1. Closing. This Agreement shall become effective upon the closing of the sale
of the Preferred Shares as defined in the Subscription Agreement (the
“Closing”).


           2. AUTOMATIC REGISTRATION RIGHTS. The Company will perform and
comply, and cause each of its subsidiaries to perform and comply, with such of
the following provisions as are applicable to it.


           2.1. General. Within fifteen (15) days following the filing of the
Company’s next annual report on form 10-K, the Company will file with the
Securities and Exchange Commission (“SEC”) a registration statement to effect
the registration under the Securities Act of the Registrable Securities (and is
permitted to register pursuant to SEC rules and regulations), and will use its
best efforts to have such registration statement declared effective by the SEC
within sixty (60) days thereafter.


           2.2. Form. The registration shall be effected by the filing of a
registration statement on Form S-1 (or any other form which includes
substantially the same information as would be required to be included in a
registration statement on such form as currently constituted), unless the use of
a different form has been agreed to in writing by holders of at least a majority
of the Registrable Securities and the Board of Directors of the Company.


           2.3. Payment of Expenses. The Company shall pay all reasonable
expenses of any Investor incurred in connection with each registration of
Registrable Securities requested pursuant to this Section 2, other than
underwriting discount and commission, if any, and applicable transfer taxes, if
any; provided, however, that the Company shall only be required to pay the
reasonable attorneys’ fees and expenses of a single legal counsel to all the
Investors incurred in connection with each registration of Registrable
Securities requested pursuant to this Section 2.


3. DEMAND REGISTRATION RIGHTS. The Company will perform and comply, and cause
each of its subsidiaries to perform and comply, with such of the following
provisions as are applicable to it. Each Investor will perform and comply with
such of the following provisions as are applicable to each Investor.


 
-1-

--------------------------------------------------------------------------------

 
 
3.1. Demand Registration Rights for Investors.
 
               3.1.1. General. One or more Investors holding Shares representing
at least 25% of the total amount of Shares then outstanding (the “Initiating
Investors”), by notice to the Company specifying the intended method or methods
of disposition, may request that the Company effect the registration under the
Securities Act for a Public Offering (including by means of a shelf registration
pursuant to Rule 415 under the Securities Act if so requested by the Initiating
Investors and the Company is so eligible) of all or a specified part of the
Registrable Securities held by such Initiating Investors (for purposes of this
Agreement “Registrable Investor Securities” shall mean Registrable Securities
held by the Investors) unless limited to a lesser amount pursuant to SEC rules
and regulations. The Company will then use its best efforts to (i) effect the
registration under the Securities Act of the Registrable Securities which the
Company has been requested to register by such Initiating Investors (and is
permitted to register pursuant to SEC rules and regulations) together with all
other Registrable Securities which the Company has been requested to register
(and is permitted to register pursuant to SEC rules and regulations) pursuant to
Section 3.2 or by other holders of Registrable Investor Securities by notice
delivered to the Company within 20 days after the Company has given the notice
required by Section 3.2.1 (which request shall specify the intended method of
disposition of such Registrable Securities), all to the extent requisite to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities which the Company has been so requested
to register (and is permitted to register pursuant to SEC rules and
regulations), and (ii) if requested by the Initiating Investors, obtain
acceleration of the effective date of the registration statement relating to
such registration; provided, however, that the Company shall not be obligated to
take any action to effect any such registration pursuant to this Section 3.1.1:


(a) Within 180 days immediately following the effective date of any registration
statement pertaining to an underwritten public offering of securities of the
Company for its own account (other than a Rule 145 Transaction, or a
registration relating solely to employee benefit plans);


(b) On any form other than Form S-3 (or any successor form) if the Company has
previously effected three or more registrations of Registrable Securities under
this Section 3.1.1 on any form other than Form S-3 (or any successor form);
provided, however, that no registrations of Registrable Securities which shall
not have become and remained effective for at least 90 days or such longer
period as specified in such request (or such shorter period in which all
Registrable Securities included in such registration were sold thereunder) in
accordance with the provisions of this Section 3 shall be included in the
calculation of numbers of registrations contemplated by this clause (b).


3.1.2. Form. Except as otherwise provided above, each registration requested
pursuant to Section 3.1.1 shall be effected by the filing of a registration
statement on Form S-1 (or any other form which includes substantially the same
information as would be required to be included in a registration statement on
such form as currently constituted), unless the use of a different form has been
agreed to in writing by holders of at least a majority of the Registrable
Investor Securities to be included in the proposed registration statement in
question (the “Majority Registration Investors”); provided that if any
registration requested pursuant to this Section 3.1 is proposed to be effected
on Form S-3 (or any successor or similar short-form registration statement) and
is in connection with an underwritten offering, and if the managing underwriter
shall advise the Company in writing that, in its opinion, it is of material
importance to the success of such proposed offering to include in such
registration statement information not required to be included pursuant to such
form, then the Company will supplement such registration statement as reasonably
requested by such managing underwriter; provided, further, that in such event
such registration shall be deemed not to be pursuant to Form S-3 for purposes of
Section 3.1.1(b).


3.1.3. Payment of Expenses. The Company shall pay all reasonable expenses of any
Investor incurred in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1, other than underwriting discount and
commission, if any, and applicable transfer taxes, if any; provided, however,
that the Company shall only be required to pay the reasonable attorneys’ fees
and expenses of a single legal counsel to all the Investors incurred in
connection with each registration of Registrable Securities requested pursuant
to this Section 3.1.


 
-2-

--------------------------------------------------------------------------------

 
 
3.1.4. Additional Procedures. In the case of a registration pursuant to Section
3.1 hereof, whenever the Majority Registration Investors shall request that such
registration shall be effected pursuant to an underwritten offering, the Company
shall include such information in the written notices to holders of Registrable
Securities referred to in Section 3.2. In such event, the right of any holder of
Registrable Securities to have securities owned by such holder included in such
registration pursuant to Section 3.1 shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed
upon by the Majority Registration Investors and such holder). If requested by
such underwriters, the Company together with the holders of Registrable
Securities proposing to distribute their securities through such underwriting
will enter into an underwriting agreement with such underwriters for such
offering containing such representations and warranties by the Company and such
holders and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including
customary indemnity and contribution provisions (subject, in each case, to the
limitations on such liabilities set forth in this Agreement).


3.2. Piggyback Registration Rights.


3.2.1. Piggyback Registration.


3.2.1.1. General. Each time the Company proposes to register any shares of
Common Stock under the Securities Act on a form which would permit registration
of Registrable Securities for sale to the public, for its own account and/or for
the account of an Investor (pursuant to Section 3.1 or otherwise) for sale in a
Public Offering, the Company will give notice to all holders of Registrable
Securities of its intention to do so. Any such holder may, by written response
delivered to the Company within 20 days after the effectiveness of such notice,
request that all or a specified part of the Registrable Securities held by such
holder be included in such registration. The Company thereupon will use its
reasonable efforts to cause to be included in such registration under the
Securities Act all shares of Registrable Securities which the Company has been
so requested to register by such holders (and is permitted to register pursuant
to SEC rules and regulations), to the extent required to permit the disposition
(in accordance with the methods to be used by the Company or, pursuant to
Section 3.1, other holders of shares of Common Stock in such Public Offering) of
the Registrable Securities to be so registered; provided that (i) if, at any
time after giving written notice of its intention to register any securities,
the Company shall determine for any reason not to proceed with the proposed
registration of the securities to be sold by it, the Company may, at its
election, give written notice of such determination to each holder of
Registrable Securities requesting to be included in the Company’s registration
and, thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the reasonable expenses of a single legal counsel pursuant to Section
3.2.2), and (ii) if such registration involves an underwritten offering, all
holders requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company (with such differences as may be
customary or appropriate in combined primary and secondary offerings) or, in the
case of a registration initiated pursuant to Section 3.1.1, the Initiating
Investors. No registration of Registrable Securities effected under this Section
3.2 shall relieve the Company of any of its obligations to effect registrations
of Registrable Securities pursuant to Section 3.1 hereof.


3.2.1.2. Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 3.2 incidental to the
registration of any of its securities in connection with:


(a) Any Public Offering relating to employee benefit plans or dividend
reinvestment plans; or


(b) Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other
businesses.


3.2.2. Payment of Expenses. The Company shall pay all reasonable expenses of a
single legal counsel representing any and all holders of Registrable Securities
requesting registration under Section 3.2 incurred in connection with each
registration of Registrable Securities requested pursuant to this Section 3.2.


 
-3-

--------------------------------------------------------------------------------

 


3.2.3. Additional Procedures. Holders of Registrable Securities participating in
any Public Offering pursuant to this Section 3.2 shall take all such actions and
execute all such documents and instruments that are reasonably requested by the
Company to effect the sale of their Registrable Securities in such Public
Offering, including being parties to the underwriting agreement entered into by
the Company and any other selling shareholders in connection therewith and being
liable in respect of the representations and warranties and the other agreements
(including customary selling stockholder representations, warranties,
indemnifications and “lock-up” agreements) for the benefit of the underwriters;
provided, however, that (a) with respect to individual representations,
warranties, indemnities and agreements of sellers of Registrable Securities in
such Public Offering, the aggregate amount of such liability shall not exceed
such holder’s net proceeds from such offering and (b) to the extent selling
stockholders give further representations, warranties and indemnities, then with
respect to all other representations, warranties and indemnities of sellers of
shares in such Public Offering, the aggregate amount of such liability shall not
exceed the lesser of (i) such holder’s pro rata portion of any such liability,
in accordance with such holder’s portion of the total number of Registrable
Securities included in the offering or (ii) such holder’s net proceeds from such
offering.


3.2.4. Registration Statement Form. The Company shall select the registration
statement form for any registration pursuant to this Section 3.2 (other than a
registration that is also pursuant to Section 3.1); provided that if any
registration requested pursuant to this Section 3.2 is proposed to be effected
on Form S-3 (or any successor form) and is in connection with an underwritten
offering, and if the managing underwriter shall advise the Company in writing
that, in its opinion, it is of material importance to the success of such
proposed offering to include in such registration statement information not
required to be included pursuant to such form, then the Company will supplement
such registration statement as reasonably requested by such managing
underwriter.


3.2.5.  Rule 415 Cutback  If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities is not eligible to be made
on a delayed or continuous basis under the provisions of Rule 415 under the
Securities Act or requires any Investor to be named as an “underwriter”, the
Company shall use its best efforts to persuade the SEC that the offering
contemplated by the registration statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415 and that none
of the Investors is an “underwriter”.  The Investors shall have the right to
participate or have their counsel participate in any meetings or discussions
with the SEC regarding the SEC’s position and to comment or have their counsel
comment on any written submission made to the SEC with respect thereto.  No such
written submission shall be made to the SEC to which the Investors’ counsel
reasonably objects.  In the event that, despite the Company’s best efforts and
compliance with the terms of this 3.2.5, the SEC refuses to alter its position,
the Company shall (i) remove from the registration statement such portion of the
Registrable Securities and/or (ii) agree to such restrictions and limitations on
the registration and resale of the Registrable Securities as the SEC may require
to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such registration
statement without the prior written consent of such Investor.  Any cut-back of
Registrible Securities imposed on the Investors pursuant to this Section 3.2.5
shall be allocated among the Investors on a pro rata basis, and shall be applied
first to the Warrant Shares and second to the shares of Common Stock issuable
upon exercise of the Warrants, unless the SEC Restrictions otherwise require or
provide or the Investors otherwise agree.


3.3. Certain Other Provisions.


3.3.1. Underwriter’s Cutback.


3.3.1.1. In connection with any registration of shares, the underwriter may
determine that marketing factors (including an adverse effect on the per share
offering price) require a limitation of the number of shares to be underwritten.
Notwithstanding any contrary provision of this Section 3 and subject to the
terms of this Section 3.3.1, the underwriter may limit the number of shares
which would otherwise be included in such registration by excluding any or all
Registrable Securities from such registration (it being understood that, if the
registration in question involves a registration for sale of securities for the
Company’s own account, the number of shares which the Company seeks to have
registered in such registration shall not be subject to exclusion, in whole or
in part, under this Section 3.3.1). Upon receipt of notice from the underwriter
of the need to reduce the number of shares to be included in the registration,
the Company shall advise all holders of the Company’s securities that would
otherwise be registered and underwritten pursuant hereto, and the number of
shares of such securities, including Registrable Securities, that may be
included in the registration shall be allocated in the following manner, unless
the underwriter shall determine that marketing factors require a different
allocation: shares, other than Registrable Securities, requested to be included
in such registration by shareholders shall be excluded; and, if a limitation on
the number of shares is still required, the number of Registrable Securities
that may be included in such registration shall be allocated among the holders
thereof in proportion, as nearly as practicable, as follows:


 
-4-

--------------------------------------------------------------------------------

 
 
(a) There shall be first allocated to each such holder requesting that its
Registrable Securities be registered in such registration a number of such
shares to be included in such registration equal to the lesser of (A) the number
of such shares of Registrable Securities requested to be registered by such
holder, and (B) a number of such shares equal to such holder’s Pro Rata Portion;


(b) The balance, if any, not allocated pursuant to clause (a) above shall be
allocated to those holders requesting that their Registrable Securities be
registered in such registration which requested to register a number of such
shares in excess of such holder’s Pro Rata Portion pro rata to each such holder
based upon the number of Registrable Securities held by such holder; and


(c) The balance, if any, not allocated pursuant to clause (b) above shall be
allocated to shares, other than Registrable Securities, requested to be included
in such registration by other stockholders.


For purposes of any underwriter cutback, all Common Stock held by any holder of
Registrable Securities shall also include any Common Stock held by the partners,
retired partners, shareholders or Affiliates of such holder, or the estates and
family members of any such holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing Persons and, at the election of
such holder or such partners, retired partners, trusts or Affiliates, any
Charitable Organization to which any of the foregoing shall have contributed
Common Stock prior to the execution of the underwriting agreement in connection
with such underwritten offering, and such holder and other Persons shall be
deemed to be a single selling holder, and any pro rata reduction with respect to
such selling holder shall be based upon the aggregate amount of Common Stock
owned by all entities and individuals included in such selling holder, as
defined in this sentence. No securities excluded from the underwriting by reason
of the underwriter’s marketing limitation shall be included in such
registration. Upon delivery of a written request that Registrable Securities be
included in the underwriting pursuant to Section 3.1.1 or 3.2.1.1, the holder
thereof may not thereafter elect to withdraw therefrom without the written
consent the Company; provided that, if the managing underwriter of any
underwritten offering shall advise the holders participating in a registration
pursuant to Section 3.1 that the Registrable Securities covered by the
registration statement cannot be sold in such offering within a price range
acceptable to the Initiating Investors, then the Initiating Investors shall have
the right to notify the Company that they have determined that the registration
statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement.


3.3.1.2. Notwithstanding Section 3.3.1.1, if the registration was initiated by
the Initiating Investors, the Registrable Securities that may be included in the
registration shall be allocated in the following manner: (1) first, to the
Investors, and if limitation is still required, the number of Registrable
Securities requested to be included by each Investor shall be allocated among
the Investors requesting to include Registrable Securities pro rata based on the
Registrable Securities held by each such holder of Registrable Securities, (2)
second to all other holders of Registrable Securities requesting to include
Registrable Securities in such registration statement based on the pro rata
percentage of Registrable Securities held by such Stockholders and (3) third, to
the Company.


3.3.2. Other Actions. If and in each case when the Company is required to use
its best efforts to effect a registration of any Registrable Securities as
provided in this Section 3, the Company shall take appropriate and customary
actions in furtherance thereof, including:


(a) promptly filing with the Commission a registration statement and using
reasonable efforts to cause such registration statement to become effective,


(b) preparing and filing with the Commission such amendments and supplements to
such registration statements and the prospectus used in connection therewith as
may be required to comply with the Securities Act and to keep such registration
statement effective for a period not to exceed 90 days from the date of
effectiveness or such earlier time as the Registrable Securities covered by such
registration statement shall have been disposed of in accordance with the
intended method of distribution therefor or the expiration of the time when a
prospectus relating to such registration is required to be delivered under the
Securities Act,


(c) use its best efforts to register or qualify such Registrable Securities
under the state securities or “blue sky” laws of such jurisdictions as the
sellers shall reasonably request; provided, however, that the Company shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it would not otherwise be so subject; and

 
-5-

--------------------------------------------------------------------------------

 
 
(d) otherwise cooperate reasonably with, and take such customary actions as may
reasonably be requested by the holders of Registrable Securities in connection
with, such registration.


3.3.3. Selection of Underwriters and Counsel. The underwriters and legal counsel
to be retained in connection with any Public Offering shall be selected by the
Board of Directors or, in the case of an offering following a request therefor
under Section 3.1, the Initiating Investors.


3.3.4. Lock-Up. Without the prior written consent of the underwriters managing
any Public Offering, for a period beginning seven days immediately preceding and
ending on the 90th day following the effective date of the registration
statement used in connection with such offering, no holder of Shares (whether or
not a selling shareholder pursuant to such registration statement) shall (a)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise Transfer, directly or indirectly, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for such Common Stock or (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Stock, whether any such transaction described in clause (a)
or (b) above is to be settled by delivery of such Common Stock or such other
securities, in cash or otherwise; provided, however, that the foregoing
restrictions shall not apply to (i) transactions relating to shares of Common
Stock or other securities acquired in open market transactions, or (ii)
Transfers to permitted Transferees of such holder in accordance with the terms
of this Agreement.


3.3.5. Other Agreements. The Company covenants and agrees that, so long as any
Person holds any Registrable Securities in respect of which any registration
rights provided for in Section 3.1 of this Agreement remain in effect, the
Company will not, directly or indirectly, grant to any Person or agree to or
otherwise become obligated in respect of (i) rights of registration in the
nature or substantially in the nature of those set forth in Section 3.1 of this
Agreement that would have priority over the Registrable Securities with respect
to the inclusion of such securities in any registration or (ii) demand
registration rights exercisable prior to such time as the Investors can first
exercise their rights under Section 3.1.


3.3.6. Other Registration-Related Matters.


(a) The Company may require any holder that is registering Registrable
Securities pursuant to Section 3.1 or 3.2 to furnish to the Company in writing
such information regarding such Person and its Affiliates and pertinent to the
disclosure requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing.
 
(b) Each holder of Registrable Securities agrees that, upon receipt of any
notice from the Company that the prospectus included in the registration
statement pertaining to the sale of such holder’s Registrable Securities, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
such holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until its receipt of copies of the amended or supplemented prospectus from the
Company. If so directed by the Company, each holder of Registrable Securities
will, subject to applicable law, deliver to the Company or destroy all copies,
other than permanent file copies then in their possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company gives any such notice, the period for which the
Company will be required to keep the registration statement effective will be
extended by the number of days during the period from and including the date of
the giving of such notice to and including the date when each seller of
Registrable Securities covered by such registration statement has received the
copies of the supplemented or amended prospectus.


 
-6-

--------------------------------------------------------------------------------

 
 
(c) Each holder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the issuance by the Commission of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the registration statement for offering or
sale in any jurisdiction, or of the institution or threatening of any
proceedings for any of such purposes, such holder will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until the lifting of such stop order, other
order or suspension or the termination of such proceedings and, if so directed
by the Company, each holder of Registrable Securities will, subject to
applicable law, deliver to the Company or destroy all copies, other than
permanent file copies then in its possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company gives any such notice, the period for which the Company will
be required to keep the registration statement effective will be extended by the
number of days during the period from and including the date of the giving of
such notice to and including the date when such stop order, other order or
suspension is lifted or such proceedings are terminated.


3.4. Indemnification and Contribution.


3.4.1. Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 3 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each holder of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect general and
limited partners, advisory board members, directors, officers, trustees,
managers, members and shareholders, and each other Person, if any, who controls
any such holder or any controlling Person within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each such Person being
referred to herein as a “Covered Person”), against any losses, claims, damages
or liabilities (or actions or proceedings in respect thereof), joint or several,
to which such Covered Person may be or become subject under the Securities Act,
the Exchange Act, any other securities or other law of any jurisdiction, the
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained or incorporated by reference in any registration statement under the
Securities Act, any preliminary prospectus or final prospectus included therein,
or any related summary prospectus, or any amendment or supplement thereto, or
any document incorporated by reference therein, or any other such disclosure
document (including reports and other documents filed under the Exchange Act and
any document incorporated by reference therein) or other document or report,
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (iii) any violation or alleged violation by the Company or any of its
subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report, and will reimburse such Covered Person for any legal or any
other expenses incurred by it in connection with investigating or defending any
such loss, claim, damage, liability, action or proceeding; provided, however,
that neither the Company nor any of its subsidiaries shall be liable to any
Covered Person in any such case to the extent that any such loss, claim, damage,
liability, action or proceeding arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement, incorporated document or other such
disclosure document or other document or report, in reliance upon and in
conformity with written information furnished to the Company or to any of its
subsidiaries through an instrument duly executed by such Covered Person
specifically stating that it is for use in the preparation thereof. The
indemnities of the Company and of its subsidiaries contained in this Section
3.4.1 shall remain in full force and effect regardless of any investigation made
by or on behalf of such Covered Person and shall survive any transfer of
securities and any termination of this Agreement.

 
-7-

--------------------------------------------------------------------------------

 
 
3.4.2. Indemnities to the Company. Subject to Section 3.4.4, the Company and any
of its subsidiaries may require, as a condition to including any securities in
any registration statement filed pursuant to this Section 3, that the Company
and any of its subsidiaries shall have received an undertaking satisfactory to
it from the prospective seller of such securities, to indemnify and hold
harmless the Company and any of its subsidiaries, each director of the Company
or any of its subsidiaries, each officer of the Company or any of its
subsidiaries who shall sign such registration statement and each other Person
(other than such seller), if any, who controls the Company and any of its
subsidiaries within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and each other prospective seller of such securities and
prospective underwriter with respect to any statement in or omission from such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus included therein, or any amendment or supplement thereto, or any
other disclosure document (including reports and other documents filed under the
Exchange Act or any document incorporated therein) or other document or report,
if such statement or omission was made in reliance upon and in conformity with
written information furnished to the Company or any of its subsidiaries through
an instrument executed by such seller specifically stating that it is for use in
the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement, incorporated document
or other document or report. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Company, any
of its subsidiaries or any such director, officer or controlling Person and
shall survive any transfer of securities and any termination of this Agreement.


3.4.3. Contribution. If the indemnification provided for in Sections 3.4.1
or 3.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 3.4 for
reasons other than described in the proviso to Section 3.4.1 (an “Indemnitee”)
in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each party that would
have been an indemnifying party thereunder shall, subject to Section 3.4.4 and
in lieu of indemnifying such Indemnitee, contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of such indemnifying party on the
one hand and such Indemnitee on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof). The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such indemnifying party or
such Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just or equitable if contribution
pursuant to this Section 3.4.3 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentence. The amount paid or payable
by a contributing party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above in
this Section 3.4.3 shall include any reasonable legal or other expenses
reasonably incurred by such Indemnitee in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.


3.4.4. Limitation on Liability of Holders of Registrable Securities. The
liability of each holder of Registrable Securities in respect of any
indemnification or contribution obligation of such holder arising under this
Section 3.4 shall not in any event exceed an amount equal to the net proceeds to
such holder (after deduction of all underwriters’ discounts and commissions)
from the relevant disposition of the Registrable Securities.


3.4.5. Indemnification Procedures. Promptly after receipt by an Indemnitee of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 3.4, such
Indemnitee will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnitee to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 3.4, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice. In case any such
action or proceeding is brought against an Indemnitee, the indemnifying party
will be entitled to participate in and to assume the defense thereof (at its
expense), jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
Indemnitee, and after notice from the indemnifying party to such Indemnitee of
its election so to assume the defense thereof, the

 
-8-

--------------------------------------------------------------------------------

 
 
indemnifying party will not be liable to such Indemnitee for any legal or other
expenses subsequently incurred by the latter in connection with the defense
thereof other than reasonable costs of investigation and shall have no liability
for any settlement made by the Indemnitee without the consent of the
indemnifying party, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, if an Indemnitee reasonably objects to such
assumption of defense on the grounds that a conflict of interest between such
Indemnitee and the indemnifying parties may exist in respect of such action or
proceeding or the indemnifying party does not assume the defense of any such
action or proceeding within a reasonable time after notice of commencement, or
does not vigorously defend, the Indemnitee shall have the right to assume or
continue its own defense and the indemnifying party shall, subject to Section
3.4.4, be liable for any reasonable expenses therefor, but in no event will bear
the expenses for more than one firm of counsel for all Indemnitees in each
jurisdiction who shall be approved by the Board of Directors in the disposition
in respect of which such indemnification is sought. No indemnifying party will
settle any action or proceeding or consent to the entry of any judgment without
the prior written consent of the Indemnitee, unless such settlement or judgment
(i) includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release to such Indemnitee from all liability in respect of such
action or proceeding and (ii) does not involve the imposition of equitable
remedies or the imposition of any obligations on such Indemnitee and does not
otherwise adversely affect such Indemnitee, other than as a result of the
imposition of financial obligations for which such Indemnitee will be
indemnified hereunder.


3.4.6. Non-Exclusivity. The obligations of the parties under this Section 3.4
will be in addition to any liability, without duplication, which any party may
otherwise have to any other party.


4. RESERVED.


5. REMEDIES.


5.1. Generally. The Company and each Stockholder shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder by the Company or any Stockholder.
The parties acknowledge and agree that in the event of any breach of this
Agreement, in addition to any other remedies which may be available, each of the
parties hereto shall be entitled to specific performance of the obligations of
the other parties hereto and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.


5.2. 1933 Act Legends. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”


5.3. Stop Transfer Instruction. The Company will instruct any transfer agent not
to register the Transfer of any Shares until the conditions specified in the
foregoing legend is satisfied.


5.4. Termination of 1933 Act Legend. The requirement imposed by Section 5.2
hereof shall cease and terminate as to any particular Shares (a) when, in the
opinion of counsel reasonably acceptable to the Company, such legend is no
longer required in order to assure compliance by the Company with the Securities
Act or (b) when such Shares have been effectively registered under the
Securities Act or transferred pursuant to Rule 144. Wherever (x) such
requirement shall cease and terminate as to any Shares or (y) such Shares shall
be transferable under paragraph (b)(1) of Rule 144, the holder thereof shall be
entitled to receive from the Company, without expense, new certificates not
bearing the legend set forth in Section 5.2 hereof.


 
-9-

--------------------------------------------------------------------------------

 


6. AMENDMENT, TERMINATION, ETC.


6.1. Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.


6.2. Written Modifications. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the parties to this agreement.


6.3. Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination.


7. DEFINITIONS. For purposes of this Agreement:


7.1. Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 7:


(a) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular section or
provision of this Agreement, and reference to a particular section of this
Agreement shall include all subsections thereof;


(b) The word “including” shall mean including, without limitation;


(c) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and


(d) The masculine, feminine and neuter genders shall each include the other.


7.2. Definitions. The following terms shall have the following meanings:


“Affiliate” shall mean, with respect to any specified Person, any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise).


“Agreement” shall have the meaning set forth in the Preamble.


“Approved Stock Plan” means any employee benefit plan, contract or arrangement
which has been approved by the Board of Directors, pursuant to which the
Company's securities may be issued to any employee, consultant, officer or
director for services provided to the Company.


“Board of Directors” shall mean the Board of Directors of the Company.


“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the
jurisdiction in which the Company’s principal business office is located.


“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.


“Closing” shall have the meaning set forth in Section 1.1.


“Commission” shall mean the Securities and Exchange Commission.


 
-10-

--------------------------------------------------------------------------------

 


“Common Stock” shall mean the common stock of the Company (and any shares of
capital stock of the Company issued or issuable with respect to such common
stock by way of a stock dividend or distribution payable thereon or stock split,
reverse stock split, recapitalization, reclassification, reorganization,
exchange, subdivision or combination thereof).


“Company” shall have the meaning set forth in the Preamble.


“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.


“Costa Brava” shall have the meaning set forth in the Preamble.


“Covered Person” shall have the meaning set forth in Section 3.4.1.


“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(b) as to any outstanding Options, Warrants or Convertible Securities which
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Options, Warrants or Convertible Securities may at the time be
exercised, converted or exchanged (or which will become exercisable, convertible
or exchangeable on or prior to, or by reason of, the transaction or circumstance
in connection with which the number of Equivalent Shares is to be determined);
but excluding any shares of restricted stock that are not then vested or will
not become vested on or prior to, or by reason of, the transaction or
circumstance in connection with which the number of Equivalent Shares is to be
determined.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.


“Griffin” shall have the meaning set forth in the Preamble.


“Indemnitee” shall have the meaning set forth in Section 3.4.3.


“Initiating Investors” shall have the meaning set forth in Section 3.1.1.


“Investors” shall have the meaning set forth in the Preamble.


“Majority Registration Investors” shall have the meaning set forth in Section
3.1.2.


“No Recourse Persons” shall have the meaning set forth in Section 8.7.


“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock.


           “Person” shall mean any individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.


“Pro Rata Portion” shall mean, with respect to each holder of Registrable
Securities requesting that such shares be registered in such registration
statement pursuant to Sections 3.1.1 and 3.2.1, a number of such shares equal to
the aggregate number of shares of Common Stock to be registered in such
registration (excluding any shares to be registered for the account of the
Company) multiplied by a fraction, the numerator of which is the aggregate
number of Registrable Securities held by such holder, and the denominator of
which is the aggregate number of Registrable Securities held by all holders
requesting that their Registrable Securities be registered in such registration.


“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.


“Subscription Agreement” shall have the meaning set forth in the Preamble.


 
-11-

--------------------------------------------------------------------------------

 
 
“Registrable Investor Securities” shall have the meaning set forth in Section
3.1.1.


“Registrable Securities” shall mean (a) all shares of Common Stock issuable upon
conversion of the Shares, (b) all shares of Common Stock directly or indirectly
issued or issuable with respect to the securities referred to in clause (a)
above by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, in each case constituting Shares.  As to any particular
Registrable Securities, such shares shall cease to be Registrable Securities
when (w) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, (x) such
securities shall have been Transferred pursuant to Rule 144, (y) subject to the
provisions of Section 5.2 hereof, such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration of them under the Securities Act and such
securities may be distributed without volume limitation or other restrictions on
transfer under Rule 144 (including without application of paragraphs (c), (e)
(f) and (h) of Rule 144) or (z) such securities shall have ceased to be
outstanding.


“Rule 144” shall mean Rule 144 under the Securities Act (or any successor
provision).


“Rule 145 Transaction” shall mean a registration on Form S-4 pursuant to Rule
145 of the Securities Act (or any successor Form or provision, as applicable).


“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.


“Shares” shall mean the shares of the Company’s Series D Preferred Stock held by
the Investors.


“Stockholders” shall have the meaning set forth in the Preamble.


“Subsidiary” shall mean any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the outstanding voting securities of which are at the time owned
or controlled directly or indirectly by the Company or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise, and “Transferred”, “Transferee”,
“Transferability”, and


“Transferor” shall each have a correlative meaning.


“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.


8. MISCELLANEOUS.


8.1. Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that (a) the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound and (b)
this Agreement constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except to the
extent that the enforcement of the rights and remedies created hereby is subject
to (i) bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors generally and
(ii) general principles of equity. This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association.


 
-12-

--------------------------------------------------------------------------------

 
 
8.2. Notices. Any notices and other communications required or permitted in this
Agreement shall be effective if in writing and (a) delivered personally or (b)
sent (i) by nationally-known, reputable overnight carrier, (ii) by registered or
certified mail, postage prepaid, or (iii) by facsimile, in each case, addressed
as follows:


If to Costa Brava:


Costa Brava Partnership III L.P.
c/o Roark, Rearden & Hamot
200 Clarendon Street, Floor 25
Boston, MA 02116
Attention: Seth Hamot
Facsimile No.: (617) 267-6785


with a copy to:


Ropes & Gray LLP
800 Boylston Street
Boston, MA 02199
Attention: Jeffrey Katz
Facsimile No.: (617) 235-0617


If to Griffin:


The Griffin Fund LP
c/o Griffin Partners, LLC
555 Montgomery Street, Suite 650
San Francisco, CA 94111
Attention: Chet White
Fax: (415) 986-2214


If to Diamond:


Diamond Millennium, Ltd.
3250 Wilshire Boulevard, Suite 1106
Los Angeles, California 90010
Attn:  Kuning Suria
email: kuningsuria@gmail.com


with a copy to:


Buchalter Nemer
1000 Wilshire Boulevard, Suite 1500
Los Angeles, California 90017
Attention: Michael Williamson
Email: mwilliamson@buchalter.com
Fax: (213) 630-5799


If to the Company:


ISC8, Inc.
840 F Avenue
Plano, TX 75093  
Attn:  Marcus A. Williams
email: mwilliams@isc8.com

 
-13-

--------------------------------------------------------------------------------

 
 
with a copy to:


Disclosure Law Group
One America Plaza
600 West Broadway
Suite 700
San Diego, CA 92101
T: 619.795.1134
F: 619.330.2101
Attention: Daniel W. Rumsey


or at such other address as the Company or the Purchasers each may specify by
written notice to the other parties hereto in accordance with this Section 9(f).


Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) one
business day after the date sent by nationally-known, reputable overnight
carrier, (c) three business days after the date of deposit with the U.S. Postal
Service, if sent by registered or certified mail, and (d) when receipt is
acknowledged, in the case of facsimile. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.


8.3. Binding Effect, Etc. Except for restrictions on Transfer of Shares set
forth in other agreements, plans or other documents, this Agreement constitutes
the entire agreement of the parties with respect to its subject matter,
supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns. Except as otherwise expressly provided
herein, no Stockholder party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.


8.4. Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.


8.5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile or other electronic signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.


8.6. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law and the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the fullest extent possible. The provisions hereof are severable, and
in the event any provision hereof should be held invalid or unenforceable in any
respect, it shall not invalidate, render unenforceable or otherwise affect any
other provision hereof.


8.7. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Investor covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any former, current or
future, direct or indirect director, officer, employee, agent or Affiliate of an
Investor, any former, current or future, direct or indirect holder of any equity
interests or securities of an Investor (whether such holder is a limited or
general partner, member, stockholder or otherwise), any former, current or
future assignee of an Investor or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder, Affiliate, controlling person, representative or assignee of any of
the foregoing (collectively, the “No Recourse Persons”), as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any No Recourse Person for any
obligation of any Investor under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.


 
-14-

--------------------------------------------------------------------------------

 
 
9. GOVERNING LAW.


9.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of New York without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.


9.2. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of New York for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above- named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Each party hereto hereby consents to service of process in any such proceeding
in any manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 8.2 hereof is reasonably calculated to give actual notice.
Notwithstanding the foregoing in this Section 9.2, a party may commence any
action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.


9.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 9.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


9.4. Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.


[Signature Pages Follow.]

 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

                               
ISC8, INC.
                         
By:
 
/s/ Marcus A. Williams
           
Name:
 
 Marcus A. Williams
           
Title:
 
Secretary and Senior Vice President
   



 
-16-

--------------------------------------------------------------------------------

 
 

   
THE INVESTORS
                         
COSTA BRAVA PARTNERSHIP III L.P.
                         
By:
 
Roark, Rearden & Hamot, LLC,
           
its General Partner
                         
By:
 
/s/ Seth W. Hamot
                         
Name:
 
Seth W. Hamot
           
Title:
 
President
                         
THE GRIFFIN FUND LP
                         
By:
 
Griffin Partners, LLC,
           
its General Partner
                         
By:
 
/s/ Chester White
                         
Name:
 
Chester White
           
Title:
 
Managing Partner
   

 

   
THE INVESTORS
                         
By:
 
______,
           
its General Partner
        By:   ___________________    